UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted September 27, 2006*
                              Decided October 2, 2006

                                       Before

                     Hon. KENNETH F. RIPPLE, Circuit Judge

                     Hon. ILANA DIAMOND ROVNER, Circuit Judge

                     Hon. DIANE S. SYKES, Circuit Judge
No. 06-1256

UNITED STATES OF AMERICA,                     Appeal from the United States District
    Plaintiff-Appellee,                       Court for the Northern District of Illinois,
                                              Eastern Division
      v.
                                              No. 03-CR-1188
DEBORAH HOOKER,
    Defendant-Appellant.                      Ronald A Guzmán,
                                              Judge.

                                     ORDER

       Deborah Hooker was accused of misappropriating approximately $1.6 million
from CDI Network, Inc., and Computer Documents, Inc., two related companies
where she had been employed as a bookkeeper. She was charged with four counts
of mail fraud, 18 U.S.C. § 1341, five counts of transporting forged securities in
interstate commerce, id. § 2314, and two counts of possessing and uttering forged
securities, id. § 513(a). As an accomplice in her scheme, Hooker’s husband was also
charged with two counts of transporting forged securities in interstate commerce,
id. § 2314, and two counts of possessing and uttering forged securities, id. § 513(a).



      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 06-1256                                                                     Page 2

       At trial Walter Schenk, the owner and manager of the companies, and Larry
Kwiat, their outside auditor, testified that they discovered that Hooker had written
unauthorized checks on corporate accounts to her own creditors as well as to her
cousin, Cliff Meredith. Schenk stated that the checks purporting to bear his
signature were forged and that he recognized the handwriting as Hooker’s. Kwiat
recounted that when he confronted Hooker about the checks she admitted taking
money belonging to the companies and agreed to repay it. In addition, one of
Hooker’s co-workers testified that she saw Hooker receive packages full of banded
stacks of money that Hooker explained came from Meredith, who lived in Kentucky.
Finally, two investigators for the FBI testified that Hooker had forged 153 checks
totaling $1,819,931.62 and that the checks at issue were sent back and forth
between Hooker and Meredith via Federal Express.

       The jury deliberated for two hours before finding Hooker guilty on all counts,
and the district court sentenced her to the highest end of the guidelines
imprisonment range——51 months—— because of the “casualness” with which she
committed the crimes and because she showed “no hint of remorse.” The court also
ordered Hooker to pay approximately $1.1 million in restitution, an amount agreed
upon by the parties. Hooker filed a notice of appeal, but her appointed counsel has
moved to withdraw under Anders v. California, 386 U.S. 738 (1967), because he is
unable to find a nonfrivolous basis for appeal. We informed Hooker that she could
respond to counsel’s motion, see Cir. R. 51(b), but she has not done so. Our review
is thus limited to the points discussed in counsel’s facially adequate brief. See
United States v. Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002).

       Counsel first considers whether Hooker might argue that the jury did not
properly consider the evidence or discharge its duties because it deliberated for only
two hours. We will consider the length of the deliberations only where we have
reason to suspect that the jury disregarded its instructions or otherwise failed in its
duty, United States v. Cunningham, 108 F.3d 120, 124 (7th Cir. 1997), and we agree
with counsel that there is nothing in the record suggesting improper conduct on the
part of the jurors.

       Counsel next considers whether Hooker might argue that the district court
erred in denying her motion for judgment of acquittal under Federal Rule of
Criminal Procedure 29. A district court should deny such a motion unless there is
insufficient evidence to sustain the conviction. United States v. Hausmann, 345
F.3d 952, 955 (7th Cir. 2003).

       To prevail on the mail-fraud charges under § 1341, the government was
required to prove beyond a reasonable doubt that Hooker 1) participated in a scheme
to defraud, 2) intended to defraud, and 3) used the United States mail or a private
carrier to further her scheme. United States v. Vincent, 416 F.3d 593, 600 (7th Cir.
No. 06-1256                                                                     Page 3

2005). To convict Hooker of transporting securities in interstate commerce in
violation of § 2314, the government had to prove that 1) she or others acting at her
direction transported securities——in this case checks drawn on company
accounts——in interstate commerce, 2) the checks were forged when they were
transported, 3) Hooker knew the checks were forged when they were transported,
and 4) she acted with unlawful or fraudulent intent. United States v. Jaderany, 221
F.3d 989, 992 (7th Cir. 2000). Finally, to prevail on the charges that Hooker
possessed and uttered forged checks in violation of § 513(a), the government had to
prove that 1) Hooker possessed or uttered a forged check drawn on a corporate
account, and 2) she did so with the intent to deceive a person or organization.
United States v. Lee, 439 F.3d 381, 385 (7th Cir. 2006). The government presented
evidence that Hooker forged 153 company checks and sent them out of state where
they were either used to pay her debts or were cashed and mailed back to her in the
form of currency. Given this overwhelming evidence, we agree with counsel that an
appeal based on the denial of Hooker’s motion for judgment of acquittal would be
frivolous.

       Counsel also considers whether Hooker might argue about the length of her
sentence or the amount of restitution she was ordered to pay. First, we note that
because Hooker agreed to the amount of restitution that the court ultimately
ordered, any argument concerning the restitution amount would be frivolous. See 18
U.S.C. § 3663A(a)(3); United States v. Peterson, 268 F.3d 533 (7th Cir. 2001)
(explaining that restitution is limited to losses caused by counts of conviction, unless
defendant agrees to pay more). Regarding the length of Hooker’s sentence, we have
held that any sentence that falls within a correctly calculated guidelines range is
presumptively reasonable. United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir.
2005). Although Hooker argued that she deserved a sentence at the low end of the
guidelines range because she had “done a lot of good things in her life,” nothing in
the record suggests that the district court failed to consider this contention in
weighing all of the factors identified in 18 U.S.C. § 3553(a). The district court fully
explained its reasoning before sentencing Hooker within the properly calculated
guidelines range, and thus we agree with counsel that any argument regarding the
reasonableness of her sentence would also be frivolous. See United States v. Laufle,
433 F.3d 981, 987 (7th Cir. 2006).

       Counsel next considers whether Hooker could argue that her sentence at the
highest end of her guidelines range is too severe relative to that of her husband and
co-defendant, who was sentenced at the lowest end of his guidelines range. Besides
the obvious flaw in comparing the sentences of two defendants who were found
guilty of a different number of counts, we have repeatedly stated that “a disparity
among co-defendants' sentences is not a valid basis to challenge a guideline sentence
otherwise correctly calculated.” United States v. White, 406 F.3d 827, 837 (7th Cir.
No. 06-1256                                                                    Page 4

2005) (quotation marks and citation omitted); accord United States v. Mendoza, 457
F.3d 726, 730-31 (7th Cir. 2006).

       Counsel lastly considers whether Hooker might argue that she was deprived
of the effective assistance of trial counsel, but such a claim is better reserved for a
collateral proceeding where the record may be fully developed. See Massaro v.
United States, 538 U.S. 500, 504-05 (2003); United States v. Rezin, 322 F.3d 443, 445
(7th Cir. 2003).

      Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.